Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about March 14, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the acts of attempted assault in the second degree, obstructing governmental administration in the second degree and menacing in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84 [1903]). The teacher-victim’s testimony established the required elements of all three *392counts. We have considered and rejected appellant’s remaining contentions. Concur—Saxe, J.P., Marlow, Sullivan, Gonzalez and Malone, JJ.